COBB, Judge.
The defendant, Gregory Quince, was convicted of attempted arson of a dwelling. The trial court departed from the sentencing guidelines, enumerating some five reasons for departure, only one of which is valid under the law and factual evidence: that the defendant created a great risk of injury or death to multiple victims. See Scurry v. State, 489 So.2d 25 (Fla.1986). Pursuant to Albritton v. State, 476 So.2d 158 (Fla.1985),1 we reverse the sentence and remand for resentencing.
SENTENCE REVERSED; REMANDED.
DAUKSCH and COWART, JJ., concur.

. See also Griffis v. State, 509 So.2d 1104 (Fla.1987) (a statement by the trial court that it would depart for any one of several enumerated reasons does not satisfy Albritton ).